DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is in response to communication filed on 08/11/2021.  Claims 1-20 were previously pending.  Claims 1-4, 11-16, and 19-20 were previously rejected.  Claims 5-10 and 17-18 were objected.  Applicant cancels claims 5 and 17 and amends claims 1, 6, 7, 12, 13, 18 and 20.  Claims 1-4, 6-16 and 18-20 are currently pending.

Response to Arguments
Applicant’s arguments, in addition to Applicant’s amendments, filed 08/11/2021, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claims presented today when taken in its entirety are found to be non-obvious. 
Claims 1-4, 6-16 and 18-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED AHMED whose telephone number is (571)270-5659.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A/